Citation Nr: 0622308	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-38 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Lincoln, Nebraska.


FINDING OF FACT

The veteran's current hearing loss did not have its onset 
during active service, did not result from disease or injury 
in service, and the veteran did not suffer from  
sensorineural hearing loss to a compensable degree within one 
year from date of separation.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor can it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
claim, a letter dated in March 2004 was sent from the RO to 
the veteran that satisfies the duty to notify provisions.  
The veteran was told of what was required to substantiate his 
claim and of his and VA's respective duties, and was asked to 
submit evidence and/or information to the RO.  Since service 
connection is being denied, no disability rating or effective 
date will be assigned; there is consequently no possibility 
of any prejudice to the veteran if the notification is 
lacking with regard to informing the veteran of any assigned 
rating or effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As for the duty to assist, the 
claims file contains all available evidence pertinent to the 
claim, including the service medical records and the report 
from a relevant VA examination conducted in November 2005.  A 
January 2006 VA medical opinion is also of record.  Finally, 
as there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is forty decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran contends that his hearing loss is the result of 
in-service acoustic trauma.  Specifically, the veteran 
testified that in addition to his usual duties as an aircraft 
mechanic, his in-service noise exposure included acoustic 
trauma from using an air hammer without hearing protection 
and working directly on a flight deck or runway.  He 
described a muffling of sounds after such noise exposure, 
lasting from 15 to 20 minutes.  The Board has considered the 
veteran's contentions, but notes that neither the Board nor 
the veteran is competent to supplement the record with 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

As established by VA audiological examination, the veteran 
currently has bilateral hearing loss as defined by VA at 
38 C.F.R. § 3.385.  The medical evidence of record, however, 
does not show that the veteran's current hearing loss is 
related to service.  The only competent opinions of record 
addressing the etiology of the veteran's hearing loss are 
against a finding of service connection.  In May 2004, a VA 
examiner opined that because there was no ratable hearing 
loss in either ear when the veteran was discharged from 
service it was not likely that his hearing loss was a result 
of such service.  

Indeed, the veteran did not have hearing impairment that 
could be considered a disability, as defined by VA 
regulation, at the time of separation from service, but 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at the time of separation from 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  For this 
reason, the Board remanded the case in December 2005 so that 
a VA audiologist could fully consider the veteran's report of 
in-service noise exposure and its claimed effects, such as 
the testimony of experiencing a "muffling of sounds" 
immediately after such in-service noise exposure.  Despite 
further consideration, a VA audiologist concluded in a 
January 2006 opinion that it was "not likely" that the 
veteran's current hearing loss is related to any possible 
military noise exposure.  The VA audiologist explained that 
exposure to either impulse sounds or continuous exposure can 
cause a temporary threshold shift, which disappears in 16 to 
48 hours after exposure.  Such exposure could also damage the 
structure of the hair cells, resulting in hearing loss.  In 
this case, however, the audiologist indicated that the normal 
audiogram subsequent to the noise exposure, i.e., the 
separation examination report findings, would verify that the 
veteran's auditory acuity recovered without permanent loss.  
The Board attaches significant probative value to this 
uncontroverted medical opinion, as it was made after a review 
of the claims file and includes an adequate rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board must 
consider only independent medical evidence to support 
findings and is not free to substitute its own judgment for 
that of such an expert).  
   
The VA medical opinion is also consistent with other evidence 
of record.  As noted in both VA reports, the service medical 
records do not include any audiological findings consistent 
with a diagnosis of hearing loss.  Additionally, the veteran 
served during the Vietnam era, but his post-service medical 
evidence is devoid of any diagnosis or treatment for hearing 
impairment until recent years and well beyond the presumptive 
period for sensorineural hearing loss.  See 38 C.F.R. 
§§ 3.307, 3.309; see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  As the evidentiary record shows 
that the veteran's current hearing bilateral loss is not 
related to service and that sensorineural hearing loss did 
not manifest within the first year after service separation, 
the preponderance of the evidence is against the veteran's 
claim, and it must be denied.
ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


